Title: To Thomas Jefferson from Henry Dearborn, 31 January 1809
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     
                        31 Jan 1809
                     
                  
                  Sir in the answer to the little Bear, I have noted an alteration which may be proper to prevent him concedering the 500 Dollars &c as intended merely for himself, which was intended for the Indians Generally in that neighborhood.
                  In the Answer to them generally, I have taken the liberty of proposing such an alteration in that part which relates to the two tracts of land, as will, I presume superceed the necessaty of any other more formal instrument. 
                  Yours respectfully
                  
                     H Dearborn 
                     
                  
               